Title: To James Madison from Phinehas Bean, Jr., 4 January 1810 (Abstract)
From: Bean, Phinehas
To: Madison, James


4 January 1810, Newport, New Hampshire. Blames the distress of his present situation on his political loyalty, which caused his enemies to conspire and plan his financial ruin. Reports his creditors pressed for the sale of his property and “sold it at auction at ¼ Value, as soon as the Law would bear them out.” Unless aided by JM he will be sent to prison for debt. Adds copy of recommendation from six citizens testifying to his abilities and fitness for a mercantile position. “May it please your magesty to keep this Epistle in secret for I am the owner of so mutch pride as to not have it known among my enemy’s that I apply’d to any person for relief.”
